Citation Nr: 0916613	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for iatrophic hypothyroidism, status post thyroidectomy. 

2.  Entitlement to an initial rating in excess of 10 percent 
for status post bunionectomy with hammertoe correction, right 
foot, to include pes planus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to 
August 2003.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for latrogenic hypothyroidism, status post thyroidectomy, and 
assigned a 10 percent rating.  The RO also granted service 
connection for status post bunionectomy with hammertoe 
correction, right foot, to include pes planus, and assigned a 
10 percent rating. Thereafter, the Veteran perfected an 
appeal as to the initial evaluations assigned for her 
service-connected disabilities. 

The issue of entitlement to a higher disability evaluations 
based upon an initial grant of service connection remains 
before the Board.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran failed to appear for scheduled hearings in August 
2005 and August 2006.  Therefore, her requests for a Board 
hearing are considered as having been withdrawn.  See 38 
C.F.R. § 20.704 (2008).

In September 2006, the Board remanded these matters to the RO 
via the Appeals Management Center (AMC) for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to an initial rating 
exceeding 10 percent for latrogenic hypothyroidism, status 
post thyroidectomy, and exceeding 10 percent for status post 
bunionectomy with hammertoe correction, right foot, to 
include pes planus is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the Veteran by correspondence dated 
in September 2003 and October 2006.

In March 2009, the Veteran submitted a request for an 
extension.  The Veteran noted that she had been deployed 
abroad since July 2005 as a civilian contractor, and would 
not return permanently to the United States until 2010 or 
2011.  However, she added that she would be back in the 
country from mid- to end of August 2009.  The Veteran also 
noted she was having difficulty receiving mail from VA due to 
her changing address.  The Veteran informed VA in October 
2006 of an Iraq address, however, letters sent to that 
address were returned.  VA then contacted the Veteran by 
phone and was told she no longer worked in that location.  VA 
continued to attempt to contact the Veteran through phone 
numbers provided by the Veteran in September 2008 and January 
2009, but was unable to secure a response.  VA then conducted 
an online search for the Veteran's whereabouts and was given 
a Columbus, Georgia address.  Further correspondence was sent 
to that address.  In the Veteran's March 2009 statement, she 
noted that at that time she did not have a current address; 
however, the Board notes she responded from the Columbus, 
Georgia address.  The veteran did provide an internet e-mail 
address in her March 2009 letter, indicating that it was an 
active address.

Service treatment records reveal that the Veteran underwent a 
chevron bunionectomy and hammertoe correction in April 2003.  
She was service-connected for status post bunionectomy with 
hammertoe resection, right foot to include mild pes planus, 
and assigned a disability rating of 10 percent.  The Veteran 
contends in her October 2003 notice of disagreement that a 
higher initial disability rating is warranted because she 
experiences pain in her right foot on a daily basis.

Furthermore, service treatment records reveal that the 
Veteran underwent a thyroidectomy in 1985, and was placed on 
permanent profile status which did not allow her to serve in 
any area without a nearby hospital or in cold temperatures.  
The Veteran's symptoms were controlled by continuous 
medication.  The Veteran contends in her October 2003 notice 
of disagreement that a higher initial disability rating is 
warranted because she experiences constipation and mental 
sluggishness, although she has reported neither in competent 
medical evidence of record. 

The Board notes that the Veteran has failed to report to a 
June 2007 VA examination scheduled during the course of her 
appeal.  However, the record indicates that the Veteran's 
notice of the examination was sent to her Columbus, Georgia 
address, and her March 2009 letter stated she was having 
difficulty getting mail as she lives in Iraq.  In view of the 
Veteran's March 2009 request to reschedule the June 2007 VA 
examination and as the Veteran has not had a VA examination 
since her pre-discharge examination in July 2003, the Veteran 
should be afforded one more opportunity for a medical 
examination.

The Board reiterates that the Veteran and her representative 
should keep the AMC/RO informed of a current mailing address 
as well as dates of availability for VA examinations to be 
scheduled.  The Veteran is reminded that her communications 
from overseas are slow to arrive and she should make every 
attempt to inform the RO of her availability and address in 
country as early as possible.  In this regard, the Court has 
held that VA's duty to assist the Veteran in developing the 
facts and evidence pertinent to a Veteran's claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Accordingly, the AMC/RO should arrange for the Veteran to 
undergo VA examination(s) at an appropriate VA medical 
facility to determine the severity of her service-connected 
right foot disabilities and iatrophic hypothyroidism status 
post thyroidectomy.



Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should undertake 
appropriate action, to specifically 
include contacting the Veteran's 
representative, Disabled American 
Veterans, to verify the Veteran's current 
mailing address, including her internet e-
mail address.  The AMC/RO should document 
in the claims file all requests and 
responses in this regard.  Special care 
should be taken to ensure that all 
correspondence is sent to the Veteran's 
correct, current address, and a copy sent 
to her e-mail address.  

2.  The AMC/RO should contact the Veteran 
via letter and e-mail, and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, which treated her 
for her right foot disabilities or for 
iatrophic hypothyroidism status post 
thyroidectomy since July 2003.  Of 
interest are the treatment records of 
L.A.H., M.D. at the M.A.C. Hospital.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be afforded VA 
physical examinations to evaluate the 
degree of impairment resulting from the 
right foot and iatrophic hypothyroidism 
status post thyroidectomy, to include any 
surgical scar residuals.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physicians for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physicians.  The claims 
folder should be made available to the 
physicians for review before any 
examinations.

Regarding the right foot, the examiner is 
to conduct the examination in accordance 
with the Disability Examination Worksheet 
for Feet, revised May 1, 2007.  
Thereafter, the examiner is to indicate 
the number of digits affected by 
hammertoes, and whether there is: 

a) objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities, or , 

b)	weight-bearing line over or medial to 
great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of 
the foot.

Concerning the iatrophic hypothyroidism 
status post thyroidectomy, the examiner is 
to conduct the examination in accordance 
with the Disability Examination Worksheet 
for Thyroid and Parathyroid Diseases, 
revised May 1, 2007.  Thereafter, the 
examiner is to indicate which of the 
following a), b), c), or d), best 
describes the degree of impairment:

a) Cold intolerance, muscular weakness, 
cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 
beats per minute), and sleepiness 

b) Muscular weakness, mental disturbance, 
and weight gain 

c) Fatigability, constipation, and mental 
sluggishness 

d) Fatigability, or; continuous medication 
required for control 

Adequate reasons and bases for any opinion 
rendered are to be included in the 
physicians' findings.

4.  The VA medical facility is requested 
to contact the veteran via her internet e-
mail address to ascertain when she will be 
stateside and available for a VA medical 
examination, and schedule the examination 
accordingly.  A copy of all notifications, 
including the physical address and the 
internet e-mail address where the notice 
was sent must be associated with the 
claims folder.  The veteran is to be 
informed via internet e-mail of her 
scheduled appointment.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case (SSOC) should be 
provided to the Veteran and her 
representative.  After the Veteran and her 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




